11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT


In re Wayne Dex Honea,                      * Original Mandamus Proceeding

No. 11-13-00300-CV                         * October 31, 2013

                                           * Opinion by McCall, J.
                                             (Panel consists of: McCall, J.,
                                             Willson, J., and Chew, sitting
                                             by assignment)

                                             (Wright, C.J., not participating)

      This court has considered Relator’s petition for writ of mandamus and
concludes that the writ of mandamus should be conditionally granted. Therefore, in
accordance with this court’s opinion, the petition for writ of mandamus is
conditionally granted. The writ of mandamus will issue only if Judge Cleveland
and Judge Walker fail to act by November 21, 2013.